Exhibit 10.1
FORTUNET INC.
EXEMPT
EMPLOYMENT AGREEMENT


THIS AGREEMENT is made and entered into effective the 15 day of October, 2007 by
and between FortuNet Inc. (“Company”) a Nevada Corporation having a principal
place of business located at 2950 S. Highland Dr Ste C, Las Vegas, NV  89109
and  Kevin A Karo  an individual residing at ___________ (“Employee”).


WITNESSETH:


WHEREAS, Company desires to employ Employee in the position of Director of
Finance / Controller, and Employee is willing to work for Company in that
position.


NOW, THEREFORE, Company and Employee, in consideration of the premises and
mutual covenants contained herein, including but not limited to the increase in
salary set forth in paragraph 3, agree as follows:


1.  
Current Employment:  Company agrees to employ Employee and Employee agrees to
serve Company in the position set forth above and/or to perform such services
for Company as may be assigned by Company management or officers, in accordance
with the terms herein set forth.



2.  
Exclusive Service and Best Efforts:  Except as otherwise provided in writing,
Employee shall devote his or her full time and best efforts to the performance
of Employee’s duties for Company, and shall faithfully adhere to Company’s
business policies and procedures.  During the term of this Agreement, Employee
shall not, at any time or place, either directly or indirectly, provide services
in Employee’s professional capacity to any extent whatsoever except under the
terms of this Agreement.  All fees or other income attributable to services by
Employee in Employee’s professional capacity during the term of this Agreement
shall belong to and inure to the benefit of Company.



3.  
Salary:   Unless otherwise agreed to in writing, Company will compensate
Employee for Employee’s service as follows:  Company will pay Employee biweekly
a salary of Five Thousand Three Hundred Eighty Four & 62 cents ($5,384.62). Upon
successful completion of the 90 day introductory period, Company will pay
Employee biweekly a salary of Five Thousand Seven Hundred Sixty Nine & 24 cents
($5,769.24).



4.  
Expenses:  Company shall reimburse Employee for reasonable expenses incurred by
Employee on behalf of the Company in the performance of Employee’s duties, if
and to the extent approved by an appropriate officer of Company.  Employee shall
furnish Company with the appropriate documentation required by the Internal
Revenue Code and Regulations in connection with such expenses.

 
 
1

--------------------------------------------------------------------------------

 
5.  
Benefits:  Employee shall be entitled to participate in any employee benefit
plans which  are maintained or established by Company for its employees, the
terms and duration of which shall be determined at the discretion of the
Company.



6.  
Vacations:    Employee shall be entitled to vacation in accordance with Company
policy.



7.  
Termination of Employment:   This Agreement may be terminated immediately at the
option of and by notice from Company or Employee.  Unless previously terminated,
this Agreement shall be terminated by Employee’s death.  Upon the termination of
this Agreement, regardless of the reason, all rights and obligations of Company
and Employee under this agreement shall be terminated, except that all of the
obligations of Employee set forth in paragraphs  8, 9, 10, 11, and 12 hereof
shall continue in effect for their full duration, as specified below.

 
8.  
Nondisclosure:  Employee recognizes and acknowledges that during the course of
his or her employment by Company, Employee will gain access to confidential
information of Company, and that irreparable harm to Company would result if
such confidential information came to be known by the Competitors of
Company.  For the purpose of this paragraph, confidential information is any
information that the Company endeavors to keep confidential, including but not
limited to: financial, organizational, or operational information;  customer
lists; marketing plans; employee lists; trade secrets; proprietary information;
or any such information provided by a third party to Company in confidence.  In
view of the above, Employee will not, at any time before or after the
termination of this Agreement, either directly or indirectly, make known,
reveal, divulge, make available, furnish or use any confidential information of
Company, except in furtherance of Employee’s duties on behalf of Company.  Upon
Company’s demand, Employee will provide to Company any records, including all
copies, in Employee’s possession containing Company’s confidential information,
or records which are the property of Company.



 
2

--------------------------------------------------------------------------------

 
9.  
Non-competition:  During the term of this Agreement and for two (2) years
thereafter,
Employee shall not, without the prior written consent of Company, either
directly or indirectly, operate, perform any advisory or consulting services
for, invest in (other than stock in a publicly-held corporation which is traded
on a recognized securities exchange or over-the-counter, provided that the
ownership of such equity interest does not give Employee the right to control or
substantially influence the policy or operational decisions of such
corporation), or otherwise become associated with in any capacity any company,
proprietorship, or other entity which develops, manufactures, sells, or
distributes bingo or lottery products or performs bingo or lottery services in
competition with  Company within market areas that are, or were at any time
during the most recent two years of  Employees employment with Company, within
Employee’s area of responsibility.



10.  
Non-solicitation and Noninterference:   Employee shall not, at any time during
the term of this agreement or for two (2) years thereafter, without the prior
written consent of Company, directly or indirectly, solicit, encourage or induce
any employee, agent, or other representative or associate of Company to
terminate its relationship with Company, or in any way, directly or indirectly,
interfere or act to the detriment of such a relationship or any relationship
between Company and any of its suppliers or customers.

 
11.  
Remedy for Certain Breaches:  Employee acknowledges that the obligations set
forth in paragraphs 8, 9 and/or 10 hereof are required for the reasonable
protection of Company.  Employee further acknowledges and agrees that a breach
of those obligations and agreements will result in immediate and irreparable
damage to Company for which there will be no adequate remedy at law, and agrees
that in the event of any breach of said obligations, Company, and its successors
and assigns, shall be entitled to injunctive relief (including but not limited
to an ex parte temporary restraining order) and to such other and further relief
as is proper in the circumstances.



12.  
Rights:  Employee acknowledges and agrees that any procedure, design feature,
schematic, invention, improvement, development, discovery, know how, idea,
concept, or the like (whether or not patentable, registerable under trademark or
copyright laws, or otherwise protectable under similar laws) that Employee may
conceive of, suggest, make, invent, develop or implement, during the course of
service pursuant to this Agreement (whether individually or jointly with any
other person or persons), relating in any way tot he business of Company or to
the general industry of which company is a part, as shall all physical
embodiments and manifestations thereof, and all patent rights, trademarks,
copyrights (or applications thereof) and similar protections therein (all of the
foregoing referred to as “Work Product”), shall be the sole, exclusive and
absolute property of Company. All Work Product shall be deemed to be works for
hire, and to the extent that any Work Product may not constitute a work for
hire, Employee hereby assigns to Company all right, title and interest in, to
and under such Work Product, including without limitation, the right to obtain
such patents, trademark registrations, copyright registrations or similar
protections as Company may desire to obtain. Employee will immediately disclose
all Work Product to Company and agrees, at any time, upon Company’s request and
without additional compensation, to execute any documents and otherwise to
cooperate with Company respecting the perfection of its right, title and
interest in, to and under such Work Product, and in any litigation or
controversy in connection therewith, all expenses incident thereto to be borne
by Company.



 
3

--------------------------------------------------------------------------------

 
13.  
Reformation of Agreement: Severability:  In the event that any provision in
paragraphs 8, 9, 10, 11 and/or 12 shall be found by a court of competent
jurisdiction to be invalid or unenforceable, such court shall exercise its
discretion in reforming such provision to the end that Employee shall be subject
to nondisclosure, non-competition, non-solicitation,  and noninterference
covenants that are reasonable under the circumstances and enforceable by
Company.  In the event that any other provision of this Agreement is found to be
invalid or unenforceable to any extent for any reason, it is the agreed-upon
intent of the parties hereto that all remaining provisions of this Agreement
shall remain in full force and effect to the maximum extent permitted and that
this Agreement shall be enforceable as if such invalid or unenforceable
provision had never been a part hereof.



14.  
Assignment:  This Agreement and the obligations hereunder may not be assigned or
transferred by Employee without the prior written consent of Company, which may
be unreasonably withheld.  Company may not assign or transfer this Agreement and
the obligations hereunder except to any of its parent, subsidiary, or other
affiliated or related corporations or business entities, or when such assignment
or transfer is made pursuant to the sale, transfer, merger, or consolidation of
such corporations or a business segment thereof.



15.  
Notice:  Any notice required to be given under the provisions of this Agreement
shall be in writing and sent by certified mail to the recipient’s last known
address.  All notices to Company should be addressed to the attention of the
Legal Department.  Such notice shall be effective when mailed.

 
16.  
Entire Agreement; Amendments; Waivers:    This Agreement contains the entire
agreement between the parties, and supersedes any and all prior agreements,
understandings or representations, oral or written.  It may not be changed
orally, but only by express terms, in writing, signed by each of the parties and
approved by the President of the Company.  The covenants of paragraphs 8, 9, 10,
11 and/or 12 of this Agreement may be waived only by written instrument
specifically referring to this Agreement, and executed by the party waiving
compliance.  The failure of Company at any time or from time to time to require
performance of any of Employee’s obligations under this Agreement shall in no
manner affect Company’s right to enforce any provisions of this Agreement at a
subsequent time, and the waiver by Company of any right arising our of any
breach shall not be construed as a waiver of any right arising our of any
subsequent breach.



17.  
Construction:  This Agreement shall be governed in all respects, whether as to
validity, construction, capacity, performance, or otherwise, by the laws of the
State of Nevada.  The paragraph headings used in this Agreement are solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 
 
4

--------------------------------------------------------------------------------

 
I, Kevin A. Karo , having read and understood this Employment Agreement and
agreeing to fully comply with the same, do hereby accept this offer of
employment.
 


DATED this 15th day of October, 2007.




/s/ Kevin A. Karo____  Employee
 
 
/s/ Yuri Itkis______  Yuri Itkis, as President of FortuNet, Inc.
 
 
 5

--------------------------------------------------------------------------------